    Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.1 Filed 02/18/21 Page 1 of 16


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


JOHN LUTHER,

        Plaintiff,                                      Civil Action No.:
                                                        Honorable
v

MICHIGAN DEPARTMENT OF
CORRECTIONS; STATE OF MICHIGAN,

        Defendant.


JAMES B. RASOR (P 43476)
ANDREW J. LAURILA (P 78880)
Rasor Law Firm, PLLC
Attorneys for Plaintiff
201 E. Fourth Street
Royal Oak, MI 48067
248/543-9000 // 248/543-9050 fax
______________________________________________________________________________

                          COMPLAINT & JURY DEMAND

        NOW COMES PLAINTIFF, JOHN LUTHER, by and through his attorneys,

Rasor Law Firm, PLLC, and for his Complaint against Defendants, Michigan

Department of Corrections and State of Michigan, states as follows:

                             GENERAL ALLEGATIONS

                                          Parties

        1.      At all relevant times, Plaintiff John Luther (“Plaintiff”), was a resident

of the City of Comstock Park, County of Kent, State of Michigan.

        2.      Defendant    MICHIGAN        DEPARTMENT           OF    CORRECTIONS

(hereinafter “MDOC”) is a governmental entity created pursuant to the laws of the

State of Michigan, and Defendant State of Michigan is a state government.
 Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.2 Filed 02/18/21 Page 2 of 16



      3.     Defendants MDOC and the State of Michigan are public employers.

      4.     Defendant MDOC and Defendant State of Michigan are both a

“program or activity” receiving Federal assistance within the meaning of Section

504 of the Rehabilitation Act, 29 U.S.C. § 794(a)-(b).

      5.     At all material times, Plaintiff was an employee of Defendants.

      6.     This lawsuit arises out of events occurring within the City of Grand

Rapids, County of Kent, and State of Michigan.

                              Jurisdiction and Venue

      7.     This cause of action involves violations of Plaintiff’s civil rights, as

secured by the United States and Michigan Constitutions, and is brought pursuant to

the Rehabilitation Act, 29 U.S.C. § 794(a)-(b).

      8.     This Court has jurisdiction over the claims arising under federal law

pursuant to 28 USC §§1331, 1343.

      9.     The amount in controversy exceeds $75,000, exclusive of costs,

interest, and attorney fees, and jurisdiction is otherwise proper in this Court.

      10.    Venue is appropriate in this Court pursuant to 28 USC §1391(b), as this

cause of action arises out of occurrences that took place within this District in the

County of Kent and Defendant transacts and conducts business within this District.

                    COMMON FACTUAL ALLEGATIONS




                                           2
 Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.3 Filed 02/18/21 Page 3 of 16



       11.    Plaintiff reasserts and re-alleges each and every allegation contained in

paragraphs one through 10 of the General Allegations, as if fully set forth herein,

paragraph by paragraph, word for word.

       12.    Plaintiff began working for Defendant as a Probation Officer located at

MDOC’s Detroit Probation Department in 1990; this was after Plaintiff’s

employment with MDOC generally began in the 1980s, and Plaintiff transferred to

MDOC’s Kent County location in 1996.

       13.    For almost three decades, Plaintiff performed his job as a probation

officer beyond satisfactorily.

       14.    However, on or around March 22, 2019, Plaintiff filed an internal

discrimination harassment complaint against his then-supervisor, Gail Bird, alleging

that she was harassing and discriminating against him based on his known learning

disability.

       15.    What appeared to be in response to Plaintiff’s complaint, he was

transferred to a different supervisor, Christine Witters.

       16.    Despite being transferred, Plaintiff was subject to increased harassment

and hostility from Witters, who it is believed is close friends with Bird.

       17.    As a result of the ongoing hostility, Plaintiff filed a second internal

harassment/retaliation complaint against Witters on or around May 14, 2019, while

concurrently taking a medical leave of absence based on the stress of the working

environment.

                                           3
 Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.4 Filed 02/18/21 Page 4 of 16



        18.   While off on medical leave, Defendant, specifically but not limited to

Witters, placed Plaintiff on an interim rating and performance review plan—akin to

a disciplinary action given it opens the door for potential adverse actions such as

suspension, stop order, and termination—based on alleged performance issues.

        19.   Plaintiff returned to work from his medical leave of absence on July 15,

2019.

        20.   Upon Plaintiff’s return, he continued to experience hostility and

increased scrutiny from Witters, his supervisor.

        21.   Along with this ongoing harassment and increased scrutiny, Plaintiff

was placed on another interim rating for 90 days on November 22, 2019; again, akin

to a disciplinary action.

        22.   This interim rating only led to further scrutiny and harassing treatment

from Witters.

        23.   Defendant continued to extend Plaintiff’s interim rating throughout the

initial months of 2020.

        24.   On June 2, 2020, due to the ongoing mistreatment and what appeared

to be selective enforcement, Plaintiff filed an EEOC charge of discrimination citing

both disability discrimination and retaliation.

        25.   Based on the ongoing harassment and treatment leading to Defendant

placing Plaintiff on stop order, Plaintiff took another medical leave of absence based

on stress on or around June 9, 2020.

                                           4
 Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.5 Filed 02/18/21 Page 5 of 16



      26.    Then on June 30, 2020, Defendant’s use of the interim-rating process

escalated to the extent that Plaintiff was suspended and placed on stop order.

      27.    On or around September 19, 2020, Plaintiff was terminated under the

guise of Plaintiff’s performance.

      28.    Plaintiff’s “performance” had neither decreased nor worsened than it

had been during his 30 years of experience in the job.

      29.    Upon information and belief, Defendant’s use of the interim rating and

allegations that Plaintiff had poor performance arose from work that purportedly was

not completed while Plaintiff was off on medical leave.

                             COUNT I
       VIOLATION OF 29 U.S.C § 794, et seq., SECTION 504 OF THE
       REHABILITATION ACT – DISABILITY DISCRIMINATION
        AS TO DEFENDANTS MDOC AND STATE OF MICHIGAN

      30.    Plaintiff reasserts and re-alleges each and every allegation contained in

paragraphs 1 through 29, as if fully set forth herein.

      32.    The purpose of the Rehabilitation Act is to ensure that no “qualified

individual with a disability in the United States . . . shall, solely by reason of his or

her disability, be excluded from the participation in, be denied the benefits of, or be

subjected to discrimination under any program or activity receiving Federal

financial assistance . . . .” 29 U.S.C. § 794(a).

      33.    The claims under the Rehabilitation Act are brought against Defendant

MDOC as a department, agency, or instrumentality of Defendant State of Michigan.


                                           5
Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.6 Filed 02/18/21 Page 6 of 16



     34.    Plaintiff is an “individual with a disability” within the meaning of the

Rehabilitation Act, 29 U.S.C. § 705(a)-(b) given he has a learning disability that

affects various major life activities as enumerated in the Statute, including but not

limited to thinking, learning and concentrating.

     35.    The operations of Defendant MDOC, including but not limited to its

employment policies/procedures, are “programs or activities” within the meaning

of the Rehabilitation Act.

     36.    Defendant MDOC receives “federal assistance” within the meaning of

29 U.S.C. § 794(a).

     37.    Plaintiff could perform his job, with or without a reasonable

accommodation, as is evident from his long tenure with MDOC.

     38.    Defendant knew of Plaintiff’s disability, specifically his supervisor,

Christine Witters, and/or perceived Plaintiff to have a disability based on his two

separate medical leaves and his known learning disability.

     39.    Relevant Federal Rules and Regulations provides that “No qualified

handicapped person shall on the basis of handicap be subjected to discrimination

under any program or activity receiving Federal financial assistance.” 28 C.F.R.

§ 42.510(a)(1).

     40.    Defendant MDOC is required to “make all decisions concerning

employment under any program or activity receiving Federal financial assistance in

a manner which ensures that discrimination on the basis of handicap does not occur

                                         6
Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.7 Filed 02/18/21 Page 7 of 16



and may not limit, segregate, or classify applicants or employees in any way that

adversely affects their opportunities or status because of handicap.” 28 C.F.R.

§ 42.510(a)(2).

     41.    Plaintiff was treated disparately and harshly based on his learning

disability and/or his perceived disability relating to his two medical leave(s), even

to the extent that he was forced to take multiple medical leaves based on the stress

the workplace created.

     42.    Plaintiff’s disability, Defendant’s perception of a disability and

Defendant’s treatment of the same resulted in Defendant’s constant selective

enforcement and increased scrutiny pertaining to Plaintiff’s work, culminating in

his interim-rating(s) and ultimate termination.

     43.    Given the above-referenced discriminatory increased scrutiny and

selective enforcement, Plaintiff’s performance, which was not suffering, became an

issue to the extent that Defendant instituted numerous erroneous performance-

improvement plans and interim ratings, all of which initiated the termination

process.

     44.    Defendant’s discriminatory treatment of Plaintiff denied him

Defendants’ services, benefits, activities, programs, or privileges as the access

provided to non-disabled individuals.

     45.    On information and belief, this denial and failure to provide comparable

access to Defendants’ services, benefits, activities, programs or privileges arose

                                         7
 Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.8 Filed 02/18/21 Page 8 of 16



from Defendant’s discriminatory animus towards Plaintiff’s disability and/or his

perceived disability relating to his medical leave(s) and his learning disability.

      46.    Defendant’s discriminatory selective enforcement and increased

scrutiny ultimately led to Plaintiff’s termination.

      47.    As a proximate result of Defendants’ violation of Plaintiff’s rights

under the Rehabilitation Act, Plaintiff has suffered, and continues to suffer, from

discrimination, unequal treatment, exclusion from Defendants’ programs, financial

loss, loss of employment and promotional opportunities, loss of dignity, frustration,

humiliation, emotional pain and suffering, anxiety, trauma, embarrassment,

unnecessary loss of rights and privileges, including unnecessary disciplinary

measures, and injury to his health.

      48.    Defendants’ failure to comply with the Rehabilitation Act has resulted

in harm to Plaintiff, and Defendants are liable to Plaintiff for these harms suffered.

      49.    Pursuant to Section 504 of the Rehabilitation Act, Defendants are liable

to Plaintiff for all damages allowed under federal law. To the extent that the damages

allowable and/or recoverable are deemed insufficient to fully compensate Plaintiff

and/or to punish or deter the Defendants, this Court must order additional damages

to be allowed so as to satisfy any and all such inadequacies.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment in his favor and against Defendants including but not limited to

compensatory damages in whatever amount he is found to be entitled, exemplary

                                          8
 Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.9 Filed 02/18/21 Page 9 of 16



damages commensurate with the wrong and Defendant’s ability to pay, and an award

of her fair and reasonable attorney fees, cost of litigation, and interest.

                            COUNT II
       VIOLATION OF 29 U.S.C § 794, et seq., SECTION 504 OF THE
              REHABILITATION ACT – RETALIATION –
        AS TO DEFENDANTS MDOC AND STATE OF MICHIGAN

      50.    Plaintiff reasserts and realleges each and every allegation contained in

paragraphs Plaintiff reasserts and realleges each and every allegation contained in

paragraphs 1-49 of this Complaint, as if fully set forth herein, paragraph by

paragraph, word for word.

      51.    The Rehabilitation Act prohibits retaliation against any individual

because such individual has opposed any act or practice made unlawful by this

chapter or because such individual made a charge, testified, assisted, or participated

in any manner in an investigation, proceeding, or hearing under this chapter. See 29

U.S.C. § 794(a) and 29 U.S.C. § 794(d) (adopting standards and claims applicable

in ADA Title I claims).

      52.    Defendant owed Plaintiff a duty not to retaliate against him with respect

to employment, promotional opportunities, compensation or other conditions or

privileges of employment on the basis of him engaging in protected activities.

      53.    Plaintiff engaged in protected activity when he filed internal

discriminatory harassment complaint(s), when he requested and was granted medical

leave of absence(s), and when he filed a EEOC charge of discrimination.


                                            9
Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.10 Filed 02/18/21 Page 10 of 16



      54.    Defendant had knowledge of Plaintiff’s protected activities as set forth

in the preceding paragraphs.

      55.    Had Plaintiff not engaged in protected activity, he would not have been

subjected to adverse treatment from Defendant.

      56.    Subsequently to Plaintiff’s protected activities, he was baselessly

placed on a performance plan and interim rating, subject to increased scrutiny, had

Defendant’s policies selectively enforced against him, was suspended and placed on

stop order, and ultimately terminated.

      57.    Defendant’s actions in retaliating against Plaintiff based on his

protected activity was conducted with malice or reckless indifference to Plaintiff’s

federally protected rights.

      58.    Defendant failed to make good faith efforts to establish and enforce

policies to prevent illegal retaliation against its employees.

      59.    Defendant, by and through its agents, servants, and/or employees,

subsequently took adverse, retaliatory actions against Plaintiff including, but not

limited to, denying Plaintiff conditions, terms, opportunities, and privileges provided

to other employees and failing to permit Plaintiff to return to work.

      60.    Defendant and its agents, servants and/or employees’ actions were

intentional with reckless indifference to Plaintiff’s rights and sensibilities.

      61.    As a direct and proximate result of Defendants’ unlawful action,

Plaintiff has sustained injuries and damages, including, but not limited to: potential

                                           10
Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.11 Filed 02/18/21 Page 11 of 16



loss of earning capacity, loss of career and employment opportunities, loss of

employee    benefits,   loss   of   promotional     opportunities,   humiliation    and

embarrassment, mental and emotional distress, and loss of everyday pleasures of

everyday life.

      62.    Pursuant to the Rehabilitation Act, Defendants are liable to Plaintiff for

all damages allowed under federal law. To the extent that the damages allowable

and/or recoverable are deemed insufficient to fully compensate Plaintiff and/or to

punish or deter Defendant, this Court must order additional damages to be allowed

so as to satisfy any and all such inadequacies.

      WHEREFORE, Plaintiff John Luther, respectfully requests that this

Honorable Court enter judgment in his favor and against Defendants including but

not limited to compensatory damages in whatever amount he is found to be entitled,

exemplary damages commensurate with the wrong and Defendant’s ability to pay,

and an award of his fair and reasonable attorney fees, cost of litigation, and interest.

                           COUNT III
      VIOLATION OF 29 U.S.C § 794, et seq., SECTION 504 OF THE
     REHABILITATION ACT – HOSTILE WORK ENVIRONMENT –
       AS TO DEFENDANTS MDOC AND STATE OF MICHIGAN

      63.    Plaintiff reasserts and re-alleges each and every allegation contained in

paragraphs 1 through 62, as if fully set forth herein.

      64.    As stated above, the Rehabilitation Act prohibits discrimination against

any individual with respect to compensation, terms, conditions, or privileges of

employment, because of such individual’s disability.
                                          11
Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.12 Filed 02/18/21 Page 12 of 16



      65.    At all material times, Plaintiff was an employee of Defendant employer

MDOC, covered by and within the meaning the Rehabilitation Act.

      66.    As an entity covered by the Rehabilitation Act, MDOC owed Plaintiff

a duty not to discriminate against him with respect to his employment, promotional

opportunities, compensation or other conditions or privileges of employment on the

basis of disability and/or perceived disability arising from his medical leave(s) of

absence, including increased scrutiny, supervisor hostility, and selective

enforcement of Defendant’s policies.

      67.    Defendant MDOC, by its agents, representatives, and/or employees,

was predisposed to discriminate on the basis of disability and/or perceived disability

arising from his medical leave(s) of absence and acted in accordance with that

predisposition.

      68.    While employed by Defendant MDOC, Plaintiff was constantly and

repeatedly subjected to disability discrimination, hostility, and selective

enforcement, by and through its agents, servants and/or employees (specifically but

not limited to Plaintiff’s supervisor(s) said acts being made unlawful by the

Rehabilitation Act.

      69.    Defendant MDOC, by and through its agents, servants and/or

employees intentionally violated the Rehabilitation Act by the following acts:

            a. Discriminating against Plaintiff with respect to employment,
               compensation, or a term, condition or privilege of employment,
               because of disability and medical leave(s) of absence(s) and/or the
               perception of the same;
                                         12
Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.13 Filed 02/18/21 Page 13 of 16



            b. Limiting, segregating, or classifying Plaintiff in a way which deprived
               or tended to deprive Plaintiff of an employment opportunity or
               otherwise adversely affecting the status of Plaintiff because of
               disability and medical leave(s) of absence(s) and/or the perception of
               the same;
            c. Segregating, classifying or otherwise discriminating against Plaintiff
               on the basis of disability/medical leave(s) and/or the perception of the
               same with respect to a term, condition or privilege of employment,
               including a benefit plan or system;

            d. Creating a hostile work environment on the basis of Plaintiff’s
               disability/medical leave(s)/perception of the same;

            e. Placing Plaintiff under unreasonable increased scrutiny and
               selectively enforcing MDOC policies against Plaintiff; and/or

            f. Failing to provide a work environment free from disability
               discrimination.
      70.    The disparate and less favorable treatment to which Plaintiff was

subjected to came both from management and supervisory personnel and was not

directed at employees who do not suffer disabilities and/or take medical leave.

      71.    Defendant MDOC subjected Plaintiff to disparate treatment in whole

or in part because of his disability and/or medical leave(s) and/or perception of the

same, and such treatment was sufficiently severe and pervasive such that Plaintiff

was subjected to a hostile work environment on the basis of his disability and/or

need for an accommodation.

      72.    Plaintiff’s working environment began so toxic and hostile that he was

forced to take two separate leave(s) of absences.

      73.    Despite twice filing internal harassment complaints, MDOC did not

remedy the ongoing harassment but instead it only intensified.
                                          13
Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.14 Filed 02/18/21 Page 14 of 16



       74.    Defendant MDOC has a policy or pattern of practice that encourages

management or supervisory personnel to directly discriminate against disabled

employees and/or employees that take medical leave and/or perceived, or that

tolerates the disparate and less favorable treatment of the same by said management

and supervisory personnel.

       75.    Defendant MDOC has a policy or pattern of practice that encourages

management or supervisory personnel to look the other-way or actively encourage

disparate and less favorable treatment of disabled and/or employees who have taken

medical leave and/or perceived as such.

       76.    Defendant MDOC had no legitimate business reason for its actions, in

violation of the Rehabilitation Act, which specifically prohibits discrimination

against any person regarding employment and/or the terms of employment on the

basis of disability.

       77.    Defendant MDOC and its agents, servants and/or employees’ actions

were intentional, with reckless indifference to Plaintiff’s rights and sensibilities.

       78.    As a direct and proximate result of Defendants’ unlawful action,

Plaintiff has sustained injuries and damages, including, but not limited to: potential

loss of earning capacity, loss of career and employment opportunities, loss of

employee     benefits,   loss   of   promotional    opportunities,   humiliation    and

embarrassment, mental and emotional distress, and loss of everyday pleasures of

everyday life.

                                           14
Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.15 Filed 02/18/21 Page 15 of 16



      79.    Pursuant to the Rehabilitation Act, Defendants are liable to Plaintiff for

all damages allowed under federal law. To the extent that the damages allowable

and/or recoverable are deemed insufficient to fully compensate Plaintiff and/or to

punish or deter Defendant, this Court must order additional damages to be allowed

so as to satisfy any and all such inadequacies.

      WHEREFORE, Plaintiff John Luther, respectfully requests that this

Honorable Court enter judgment in his favor and against Defendants including but

not limited to compensatory damages in whatever amount he is found to be entitled,

exemplary damages commensurate with the wrong and Defendant’s ability to pay,

and an award of her fair and reasonable attorney fees, cost of litigation, and interest.

                                        RESPECTFULLY SUBMITTED:

                                        THE RASOR LAW FIRM

                                        /s/ Andrew J. Laurila
                                        James B. Rasor (P43476)
                                        Andrew J. Laurila (P78880)
                                        Attorneys for Plaintiffs
                                        201 E. Fourth Street
                                        Royal Oak, Michigan 48067-3846
                                        (248) 544-9300/(248) 543-9050 Fax
                                        jbr@rasorlawfirm.com
Dated: February 18, 2021                ajl@rasorlawfirm.com




                                          15
Case 1:21-cv-00157-RJJ-RSK ECF No. 1, PageID.16 Filed 02/18/21 Page 16 of 16


                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


JOHN LUTHER,

      Plaintiff,                                 Civil Action No.:
                                                 Honorable
v

MICHIGAN DEPARTMENT OF
CORRECTIONS; STATE OF MICHIGAN,

      Defendant.


JAMES B. RASOR (P 43476)
ANDREW J. LAURILA (P 78880)
Rasor Law Firm, PLLC
Attorneys for Plaintiff
201 E. Fourth Street
Royal Oak, MI 48067
248/543-9000 // 248/543-9050 fax

______________________________________________________________________________

                                   JURY DEMAND

      NOW COMES Plaintiff, JOHN LUTHER, by and through his attorneys,
RASOR LAW FIRM, PLLC, and hereby demands a trial by jury in the above-
captioned cause of action.
                              RESPECTFULLY SUBMITTED:

                                      THE RASOR LAW FIRM

                                      /s/ Andrew J. Laurila
                                      James B. Rasor (P43476)
                                      Andrew J. Laurila (P78880)
                                      Attorneys for Plaintiffs
                                      201 E. Fourth Street
                                      Royal Oak, Michigan 48067-3846
                                      (248) 544-9300/(248) 543-9050 Fax
                                      jbr@rasorlawfirm.com
Dated: February 18, 2021              ajl@rasorlawfirm.com
                                        16
